MEMORANDUM **
Martin Alonso-Yerena appeals his guilty plea conviction for illegal reentry after deportation in violation of 8 U.S.C. § 1326(a). We dismiss.
On appeal, Alonso-Yerena challenges the district court’s denial of his motion for substitute counsel. However, Alonso-Yerena entered into a plea agreement in which he waived his right to appeal or collaterally attack his conviction and sentence. Therefore, we dismiss the appeal for lack of jurisdiction. See United States v. Nguyen, 235 F.3d 1179, 1183 (9th Cir. 2000) (recognizing that courts will enforce waiver of appeal rights if waiver language encompasses defendant’s right to appeal on grounds claimed on appeal, and if waiver is knowingly and voluntarily made).
APPEAL DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.